Citation Nr: 9930479	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-33 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the claim of entitlement to service connection 
for post traumatic stress disorder (PTSD) is well grounded, 
and, if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD).


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from March 1957 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above-noted claim(s).

The case was previously before the Board in April 1997, when 
it was remanded for examination of the veteran and medical 
records.  The issues of entitlement to service connection for 
PTSD and for an acquired psychiatric disorder other than PTSD 
are again the subject of a remand.

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
PTSD is plausible.


CONCLUSION OF LAW

The veteran has presented a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991).  Generally, a well-grounded 
claim is a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In order to be well grounded, a 
claim for service connection must be accompanied by 
supporting evidence that the particular disease, injury, or 
disability was incurred in or aggravated by active service; 
mere allegations are insufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81.  In 
general, the appellant's evidentiary assertions are accepted 
as true for the purpose of determining whether a well-
grounded claim has been submitted.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Here, the medical evidence shows a diagnosis of PTSD by 
Patricia M. Johnston, M.S.  The veteran has submitted 
competent lay statements of inservice experiences alleged to 
have caused his PTSD, i.e., being sexually assaulted by a 
sergeant.  Medical professionals have diagnosed PTSD based on 
the veteran's purported service experiences.  Therefore, it 
is sufficient for the establishment of a well-grounded claim.  
See Patton v. West, 12 Vet. App. 272, 277 (1999) (medical 
evidence of a current diagnosis of PTSD, lay evidence of 
sexual assault as the noncombat, in-service stressor, and 
medical-nexus evidence generally linking his PTSD to service 
is sufficient to well-ground a claim).

Having determined that the claim for service connection for 
PTSD is well grounded, it appears that additional assistance 
is required in order to fulfill the duty to assist.  
38 U.S.C.A. § 5107(a) (West 1991).  Accordingly, the 
underlying issue of entitlement to service connection will be 
the subject of the remand that follows.


ORDER

The claim for service connection for PTSD is well grounded, 
and, to that extent, the appeal is granted.


REMAND

Additional development is warranted prior to adjudication of 
these claims.  Potentially relevant medical records have not 
been obtained by the RO.  For example, the veteran was 
awarded Social Security Administration (SSA) disability 
benefits in May 1988.  He has also reportedly received 
treatment for psychiatric problems from Dr. Stephens for 15 
to 20 years (see VA outpatient treatment note, dated January 
27, 1999); from Dr. Thompson; from Patricia M. Johnston, 
M.S.; from Drs. Paul Swanson and Jack Servinghouse; and at 
Sparks Alcohol Training Center.  The RO should make 
arrangements to obtain these records on remand.  See 
38 U.S.C.A. § 5103(a), 5107(a) (West 1991); Epps v. Brown, 9 
Vet. App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69 (1995); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the 
final Social Security Administration decision be obtained, 
but all records upon which that decision was based must be 
obtained as well); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).
 
Moreover, the Board concludes that the nature of the claim 
for service connection for PTSD is such that the provisions 
of Manual M21-1, regarding claims based on personal assault 
and the method of developing such cases are applicable to 
this case.  According to Manual M21-1, VA has recognized 
that, because assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Manual M21-1, Part III, 
paragraph 5.14(c)(2).  The requirement that the claims folder 
contain credible evidence to support the veteran's assertion 
that the stressful event occurred does not mean that the 
evidence actually prove that the incident occurred, but 
rather that the evidence support the conclusion that it 
occurred.  Manual M21-1, Part III, paragraph 5.14(c)(3).

In addition to service records, alternative evidence must be 
sought.  Manual M21-1, Part III, paragraph 5.14(c)(2), (4), 
(5), (7).  Such alternative sources that may provide credible 
evidence of the in-service stressor include: medical records 
from private (civilian) physicians or caregivers who may have 
treated the veteran either immediately following the incident 
or sometime later and testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy.  Manual M21-1, Part III, paragraph 5.14(c)(4).  VA 
recommends the use of specific development letters to be 
furnished to the veteran in cases in which the stressful 
incident is a personal assault.  See Manual M21-1, Part III, 
paragraph 5.14(c)(5) and (6) recommending the use of the 
sample development letters provided at Exhibits B.10 and 
B.11.

It does not appear that the RO has informed the veteran of 
potential sources of verification of his claimed in-service 
stressors [see Manual M21-1, Part VI, paragraph 11.38(b)(2) 
(October 28, 1998) and Manual M21-1, Part III, paragraph 
5.14(c) (April 30, 1999)], as well as other alternative 
sources of such information [see Manual M21-1, Part III, 
paragraph 5.14(c)(4)].  Moreover, the RO has not furnished 
the veteran the development letters recommended by the VA for 
use in cases involving personal assault.  See Manual M21-1, 
Part III, paragraph 5.14(c)(5), (6) recommending the use of 
the sample development letters provided at Exhibits B.10 and 
B.11.

Further, on remand the RO should obtain the veteran's service 
personnel records from the National Personnel Records Center 
(NPRC) and specifically request information concerning 
whether or not the veteran was absent without leave (AWOL) 
and was transferred from one company to another during his 
Advanced Individual Training (AIT) in 1957, and the reasons 
therefor.

An additional VA psychiatric examination should also be 
conducted on remand.  The veteran should be examined by a 
psychiatrist who has not previously examined him, to 
determine the correct diagnosis of any psychiatric disorder.   
The examiner should discuss the claimed stressors and 
describe any relationship between a diagnosis of PTSD and 
those stressors.

Accordingly, the case is REMANDED for the following 
development:  

1.  Contact the NPRC or any other 
indicated agency and request the veteran's 
complete service personnel records.  Ask 
NPRC to verify whether or not the veteran 
was AWOL and was transferred from one 
company to another during his AIT in 1957, 
and the reasons therefor.

2.  Contact the veteran and request that 
he provide the names and addresses of all 
health care providers who have treated him 
for any psychiatric disorder since his 
separation from service.  Any records 
dated within the first post-service year 
would be of particular importance.  The 
Board is interested in any treatment 
received at Sparks Alcohol Training 
Center; from Patricia M. Johnston, M.S.; 
from Dr. Thompson; from Dr. Paul Swanson; 
from Dr. Jack Servinghouse; and at the VA 
Medical Center in Spokane, Washington, 
including any treatment received in the 
mental hygiene clinic.  Obtain all records 
of any treatment reported by the veteran 
that are not already in the claims file.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR § 3.159(c).

3.  Obtain all the records from the SSA 
that were used in considering the 
veteran's claim for disability benefits 
(decided in 1985 and 1988), including any 
reports of subsequent examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other records should be 
associated with the claims folder.

4.  Send the veteran an appropriate 
development letter as recommended for use 
in cases involving personal assault.  See 
Manual M21-1, Part III, paragraph 
5.14(c)(5), (6) (recommending the use of 
the sample development letters provided at 
Exhibits B.10 and B.11).  In doing so, 
inform the veteran of potential sources of 
verification of his claimed in-service 
stressors [see Manual M21-1, Part VI, 
paragraph 11.38(c)(2)], as well as other 
alternative sources of such information 
[see Manual M21-1, Part III, paragraph 
5.14(c)].  The veteran has already 
provided the names of two sergeants who 
could corroborate that the claimed 
incidents occurred, one of which 
reportedly noticed a change in his 
behavior and arranged for his transfer to 
another company.   See Transcript of 
personal hearing before the Board, dated 
February 26, 1999.  The RO should pursue 
all available avenues to assist him in 
locating anyone identified for a statement 
regarding the claimed incidents.

5.  Schedule the veteran for a VA 
examination by a psychiatrist who has not 
previously examined him to determine the 
correct diagnosis of any psychiatric 
disorder.  Prior to conducting the 
examination, the examiners should be 
provided a copy of this remand and the 
veteran's claims folder and should review 
the veteran's medical history.  The 
diagnosis should be in accordance with the 
American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  All necessary 
special studies or tests including 
appropriate psychological testing and 
evaluation is to be accomplished.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  The examiner should integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status. 

The examiner must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM-IV.  If so, the 
examiner should specify the factors relied 
upon to support the diagnosis and the 
specific stressor(s) which prompted the 
diagnosis.  In addition, the examiner must 
express an opinion as to whether the in-
service stressor(s) alleged by the veteran 
are sufficient to produce PTSD and whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors. 

The examiner should also review the 
veteran's service medical records and the 
lay statements from the veteran's mother 
and sister and state whether they reflect 
any behavioral changes in the veteran 
consistent with being the victim of a 
sexual assault.  See Manual M21-1, Part 
III, paragraph 5.14(c)(8).  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 
Vet. App. 268 (1999).

7.  Readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his representative a 
supplemental statement of the case, which 
includes consideration of all medical 
evidence received since the supplemental 
statement of the case issued in October 1998. 

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

